Title: To James Madison from John Gavino, 2 December 1801 (Abstract)
From: Gavino, John
To: Madison, James


2 December 1801, Gibraltar. No. 76. Has received no letters from JM and has written none since his no. 75 [31 Oct.] for want of a conveyance. Opening of communication with Spain allows this dispatch to go by Cádiz, where the blockade was lifted after the signing of the peace preliminaries. Announces the arrival of [Royal Navy admiral] Sir James Saumarez, who will remain with ten ships of the line and some frigates until the signing of the definitive treaty. Reports the almost daily arrival of British warships and troop transports from Egypt. Tripolitan commander recently returned from Tetuán and sold his brig, without guns, to a local resident. Has learned from Consul Simpson at Tangier that the Tripolitan ambassador has not yet begun his mission. Adds in a postscript that the remaining Tripolitan ship will be fitted out and a crew for it will arrive in a neutral vessel.
 

   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp.


   A full transcription of this document has been added to the digital edition.
